Citation Nr: 1143662	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-29 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a skin disorder, to include as due to service-connected disability.  

2.  Entitlement to service connection for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The issue of entitlement to service connection for a skin disorder is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In February 2003, the RO issued a rating decision which denied the Veteran's claim seeking service connection for a skin disorder.  Although provided notice of that decision that same month, the Veteran did not perfect an appeal thereof.  

2.  Evidence received since the RO's February 2003 decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a skin disorder.  

3.  The competent evidence of record does not show that the Veteran's currently diagnosed major depressive disorder is related to military service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's February 2003 rating decision, and the Veteran's claim for service connection for a skin disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  Major depressive disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Two letter from the RO dated in March 2006 advised the Veteran of the foregoing elements of the notice requirements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  Additionally, the RO's discussion of the prior denial of service connection for a skin disorder in the August 2007 statement of the case cured the lack of prior notice concerning the submissions of new and material evidence; supplemental statements of the case in September 2007, January 2009, and June 2011 readjudicated the issue.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Further, the Board finds that any defect with respect to the timing of the notice requirement was harmless error.  Although complete notice may not have been provided to the Veteran prior to the initial adjudication herein, the Veteran has not been prejudiced thereby.  The content of the notice subsequently provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, to respond to VA notices, and otherwise afforded a meaningful opportunity to participate effectively in the processing of his claim, including pursuant to the Board's May 2010 remand.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service medical records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not been afforded a VA psychiatric compensation examination.  However, the VA treatment records contain the reports numerous detailed psychiatric evaluations.  Those reports contain sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i).  Therefore, no examination is needed.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Finally, in May 2010, the Board remanded the issues concerning service connection for a skin disorder and for major depressive disorder to obtain missing VA treatment records and to readjudicate the issues.  Following the remand, the RO obtained considerable additional VA treatment records, including those requested, and also readjudicated the claims.  Therefore, the Board concludes that there has been substantial compliance with its May 2010 remand with respect to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Disability that is proximately due to or the result of a service-connected disease or injury also shall be service-connected.  38 C.F.R. § 3.310(a) (2011).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service connection is permitted for aggravation of a nonservice-connected disability caused by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2011).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Skin Disorder

Service connection for a skin disorder of the hands and feet, including as due to exposure to herbicides, was first denied by a rating decision in November 1997.  Subsequent rating decisions in July 1998, December 1999, and February 2003 again denied the claim.  The Veteran was notified of those decisions and did not appeal.  Therefore, those rating decisions are final.  38 U.S.C.A. § 7105.  In February 2006, the Veteran wrote the RO requesting VA to reconsider his chloracne claim as a claim for service connection for eczema secondary to posttraumatic stress disorder (PTSD).  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In conjunction with the Veteran's current claim, he has also contended that he has a skin disorder that is due to diabetes mellitus.  A March 2005 rating decision granted service connection for diabetes mellitus, type II, and assigned a 10 percent rating, effective July 14, 2004; a rating decision in November 2007 increased the rating to 20 percent, effective August 7, 2007.  The Board's May 2010 decision granted service connection for PTSD; a rating decision in September 2010 effectuated the Board's grant and assigned a 50 percent rating, effective February 28, 2006.  Service connection is also in effect for hypertension associated with Type II diabetes mellitus, assigned a noncompensable evaluation, effective April 28, 2008.  

Evidence that was of record in February 2003 included the Veteran's service treatment records and the report of a VA compensation examination in April 1998.  The service treatment records show that the Veteran burned his left hand in December 1965; multiple blebs were noted on his fingers.  At the time of his separation examination, the skin examination was normal.  The Veteran was subsequently treated during service for venereal warts in September and October 1966.  

The April 1998 VA examination report notes the Veteran's report of an intermittent rash on both feet since 1966, when he returned from Vietnam.  On examination, there were small vesicular erythematous lesions on both feet; no ulcerations, exfoliation, or crusting was present.  The examiner did not specifically comment on the etiology of the lesions.  

The Veteran has contended variously that he has chloracne caused by exposure to Agent Orange, jungle rot, and eczema secondary to PTSD.  

Evidence added to the record since February 2003 consists mainly of VA clinic records dated since that time.  However, pursuant to the Board's May 2010 remand, additional VA treatment records were received which include VA clinic and hospital records dated in 1989 and the report of an August 1998 Agent Orange Registry examination.  Those records show that the Veteran underwent excision of a sebaceous cyst from his upper back in August 1989; the records do not reflect the etiology or date of onset of the cyst.  

The report of the August 1998 Agent Orange Registry examination notes the Veteran's report of a chronic, recurrent, persistent rash on both feet, particularly between the toes, and on the lateral and volar aspects.  He also reported recurrent rashes of a scaly, dry nature on both hands.  On examination, the examiner noted findings on the Veteran's feet consistent with tinea pedis, as well as minimal dry scaling and sloughing of the skin of the left hand which the examiner diagnosed as contact dermatitis versus tinea manum.  There were no other skin lesions or suspicious dermatitis.  

In July 2004, the Veteran complained of desquamation of skin between his fingers and toes that had been a recurrent problem since 1966.  He indicated that the lesions would start as little blisters that open up.  The episodes would last for weeks or months, then heal on their own and not recur for months.  The examiner diagnosed dyshidrosis, but did not comment on the etiology.  

At the time of the VA examinations to evaluate diabetes mellitus in February 2005 and October 2007, the Veteran's skin was clear of abnormalities, although an August 2007 VA clinic examiner noted a small diabetic ulcer on the Veteran's right foot.  VA examiners performed cryotherapy on cutaneous lesions on the Veteran's face in January 2007 and August 2007.  

A VA podiatrist in August 2009 prescribed a steroid cream for the Veteran's vesicular tinea pedis.  In October 2009, a VA dermatology consultation was conducted to evaluate a four millimeter lesion on the Veteran's left upper cheek.  The examiner diagnosed actinic keratosis and benign lentigo; the lesion was treated with liquid nitrogen.  The examiner also noted that there were no other acute skin problems, although ongoing diagnoses were listed that included dermatitis, dyshidrosis, corns/callosities/tylosis, onychomycosis, and tinea pedis.  

Considering the numerous skin disorders that have been diagnosed since February 2003, as well as the fact that service connection has been established for both PTSD and diabetes mellitus since February 2003, the Board finds that the evidence received since the last prior denial of service connection for a skin disorder in February 2003 triggers VA's duty to assist the Veteran in obtaining a medical opinion as to whether any current skin disorder is related to service or to a service-connected disability.  Thus, the additional evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that new evidence would raise a reasonable possibility of substantiating a claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).  

Therefore, the Board concludes that new and material evidence has been presented and that the Veteran's claim for service connection for a skin disorder is reopened.  

Major Depressive Disorder

The service treatment records are silent for any psychiatric complaints, abnormal clinical findings, or diagnosis relating to a psychiatric disorder.  

The post-service medical evidence shows that the Veteran was hospitalized by VA from May 1989 to June 1989 for treatment of chronic, continuous alcohol dependence.  An examiner at that time also noted findings suggestive of "situational type depression."  In that regard, a psychologist noted that the Veteran's depression took the form of subjective feelings of discomfort and brooding about past misdeeds, especially about problems in the past dealing with his family and hostility.  

The examiner who conducted the Agent Orange Registry examination in August 1998 noted the Veteran's treatment in 1989 for alcohol and substance abuse, but did not note any current psychiatric symptoms, abnormal psychiatric clinical findings, or diagnosis of a psychiatric disorder.  

A VA nurse practitioner performed a psychological evaluation of the Veteran in February 2003.  The nurse noted that the Veteran had been drinking half a pint of hard liquor each day for the previous six to eight months, and that he sought treatment for his alcohol dependence.  The nurse also described the Veteran's psychiatric symptoms, which included symptoms of depression that had started at least one year previously.  The examiner diagnosed major depressive disorder and PTSD.  A VA physician in June 2004 noted that the Veteran's problem with alcohol abuse became severe at age 30 (he was 59 at the time of the evaluation).  After his treatment in 1989, the Veteran was reportedly sober for 13 years.  The examiner indicated that the Veteran's resumption of drinking had coincided with family stresses around the time of the death of his granddaughter two years previously.  Although the examiner stated that there was no suicidal or homicidal ideation, no mania, no psychosis, and no depression, the listed diagnoses included alcohol intoxication, alcohol dependence, rule out adjustment disorder with depressed mood, and rule out major depressive disorder.  

On VA psychiatric evaluation in February 2006, the examiner noted that the Veteran was depressed "off and on."  The listed diagnoses were alcohol dependence, major depressive disorder rule out psychosis, consider chronic PTSD.  The report of a VA mental health assessment in October 2007 notes the Veteran's report that his depressed mood began when he was in "his early 50s" and led to his drinking.  The examiner diagnosed chronic PTSD; bipolar disorder, depressed phase; panic disorder with agoraphobia; alcohol dependence; and nicotine dependence.  A VA physician in August 2010 diagnosed bipolar, depressed, and PTSD.  

As discussed above, service connection has been granted for PTSD.  However, the evidence also reflects additional simultaneous psychiatric diagnoses of either major depressive disorder or bipolar disorder, depressed phase.  Further, the Veteran's symptoms and diagnosis of depression preceded the reported symptoms due to PTSD and the first diagnosis of PTSD by several years.  Moreover, examiners have related the Veteran's current depressive symptoms to situational stresses, beginning around the time of his granddaughter's death in the early 2000s.  There is no evidence of symptoms of depression during service or for more than 20 years after the Veteran's separation from service.  Significantly, no examiner has indicated that the Veteran's current depressive disorder, whatever the exact diagnosis, is due to his military service.  

The Board recognizes that the symptoms of PTSD may include depression.  However, examiners over the past several years have assigned a concurrent diagnosis of a depressive disorder, in addition to PTSD.  Nevertheless, the medical evidence shows that the Veteran's depressive disorder began many years after his separation from service and resulted from situational stresses occurring at that time.  There is no evidence linking the Veteran's current depressive disorder, however diagnosed, with his active military service.  

Therefore, the Board finds that the criteria for service connection for major depressive disorder are not met.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show findings that meet the criteria for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994).  


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a skin disorder is reopened; to this extent only, the appeal is granted.  

Service connection for major depressive disorder is denied. 


REMAND

Having reopened the Veteran's claim for service connection for a skin disorder, the Board finds that an examination is needed to obtain a medical opinion as to whether any current skin disorder is related to the Veteran's military service or to a service-connected disability.  

Therefore, this case is remanded for the following actions:  

1.  The Veteran must be afforded the appropriate VA examination to determine the etiology of any skin disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any current skin disorder found is related to the Veteran's military service, to include the findings noted in service or to his exposure to an herbicide agent.  The examiner must also provide an opinion as to whether any current skin disorder found was caused or aggravated by the Veteran's PTSD, diabetes mellitus, or any other service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The report prepared must be typed.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the above development has been completed, the Veteran's claim for service connection for a skin disorder, to include as secondary to a service-connected disability or as due to exposure to an herbicide agent, must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


